EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chet Bonner on Mar 4, 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	A touch-free dispenser comprising: 
a dispenser enclosure; 
a receptacle at least partially within the dispenser enclosure for receiving a container for a fluid product; 
a pump; 
an actuator for actuating the pump to pump the fluid product; 
a dispenser power storage device located within the dispenser enclosure; 
a dispenser processor; 
the dispenser processor powered by the dispenser power storage device; 
a communications port connector in circuit communications with the dispenser processor; 
a sensor for sensing an object and for providing a signal to the dispenser 
a module housing; 
a module power storage device located in the module housing;
a module processor; 
a module memory; 
a wireless communication circuitry; 
wherein the module processor and wireless communication circuitry are powered by the module power storage device; 
wherein the module processor is in circuit communication with the dispenser processor; 
wherein the module processor, module memory and at least a portion of the wireless communication circuitry are located within the module housing; and 
wherein the module housing is located at least partially within the dispenser enclosure; and 
wherein the module power storage device in the module housing is separate from the dispenser power storage device in the dispenser and the module power storage device is electrically isolated from the dispenser power storage device and the module power storage device does not provide power to or receive power from the dispenser power storage device when module housing is connected to the dispenser.

Allowable Subject Matter
claims 1-20 are indicated to be allowable as the closet prior art by Wegelin (Pub. No.: US 2012/0112914 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the module power storage device in the module housing is separate from the dispenser power storage device in the dispenser and the module power storage device is electrically isolated from the dispenser power storage device and the module power storage device does not provide power to or receive power from the dispenser power storage device when module housing is connected to the dispenser.” as recited in claim 1 and similarly presented in claims 8, 11 and 16 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685